Citation Nr: 1112897	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-29 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 2004 for the award of a 60 percent disability rating for rheumatic fever with mitral valve prolapse (heart disease).

2.  Entitlement to an effective date prior to May 19, 2004 for the award of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from November 1973 to November 1976.

This matter comes to the Board of Veterans's Appeals (Board) on appeal from December 2004 and October 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The December 2004 rating decision awarded a 60 percent disability evaluation for the Veteran's service-connected heart disease and awarded a TDIU, both effective from May 19, 2004.  The October 2005 rating decision denied an effective date prior to May 19, 2004 for the TDIU. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO received the Veteran's formal claim for a TDIU in September 2001.

Prior to May 19, 2004, the Veteran's service-connected disabilities included heart disease, evaluated as 30 percent disabling; duodenal ulcer, evaluated as 20 percent disabling; and left and right shoulder disabilities, each evaluated as 10 percent disabling.  His combined schedular evaluation was 60 percent.  Thus, he did not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) prior to May 19, 2004.  

In the December 2004 rating decision, the RO awarded a 60 percent rating for heart disease and a TDIU, both effective from May 19, 2004.  In a March 2005 written statement (and other written statements), the Veteran addressed his "back pay issue" and said that he submitted documents to show "that [his] heart" problem was ongoing since August 2001 that he thought was a more appropriate effective date.  The Board accepts the Veteran's statement as a notice of disagreement with the effective date of the award of the 60 percent rating for his service-connected heart disease.  However, the record does not reflect that the RO issued a statement of the case on this issue.  Hence, the Board must remand this matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Moreover, in this case, the resolution of the Veteran's earlier effective date claim regarding his heart disability could impact upon the Board's consideration of the TDIU effective date issue, to include whether the requirements set forth in 38 C.F.R. § 4.16(a) were met prior to May 19, 2004.  As such, a Board decision of the Veteran's TDIU claim at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be awarded on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, in April 6, 2000 and December 22, 2000 signed statements, a VA physician stated that the Veteran's shoulder injuries made it impossible for him to lift, carry, or transfer, mail bags and his ability to function as a mail carrier was further compromised by his abnormal gait and balance with walking.  The VA doctor noted that the Veteran's likely sleep disorder placed him at risk such that he should not drive a mail truck for safety reasons.  The VA physician opined that the Veteran was unable to function as a mail carrier and should be assessed as disabled in this regard.  An April 2000 decision from the U.S. Merit Systems Protection Board granted the Veteran's application for disability retirement benefits.  January and February 2002 VA medical records recount the Veteran's history of a heart attack and subsequent coma in approximately 2000, after which he retired due to memory and cognition difficulty.

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the veteran "was ineligible for 4.16(b)-TDIU consideration."  ld.  In this case, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration as to the period prior to May 19, 2004.  As such, this matter must be remanded so that, if not rendered moot, the RO can do so.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matter of entitlement to an effective date prior to May 19, 2004 for the award of a 60 percent disability rating for rheumatic fever with mitral valve prolapse.  If, and only if, the appellant timely perfects an appeal, should this claim should be returned to the Board.

2. Thereafter, adjudicate the claim for TDIU, and if the schedular requirements set forth in 38 C.F.R. § 4.16(a) are not met prior to May 19, 2004, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation for the period prior to May 19, 2004.

3. After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication. If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond. Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


